539 S.E.2d 598 (2000)
246 Ga. App. 89
MOORE
v.
FIRST FAMILY FINANCIAL SERVICES.
No. A00A1628.
Court of Appeals of Georgia.
September 21, 2000.
Gloria Moore, pro se.
Troutman Sanders, Alan W. Loeffler, Kevin A. Maxim, Atlanta, for appellee.
MILLER, Judge.
Seeking indigent status under OCGA § 9-15-2(a)(1), Gloria Moore filed a pro se complaint against First Family Financial Services when First Family sought to foreclose on property she owned that was used to secure a loan. The trial court denied the filing of her complaint under OCGA § 9-15-2(d), finding that it showed a complete absence of any justiciable issue of law or fact. We reverse.
On appeal we construe the pleadings in the light most favorable to the losing party, and pro se complaints are not held to the stringent standards of formal pleadings.[1] And after reviewing Moore's complaint, this Court finds she has alleged a justiciable issue of law or fact. The parties' agreement included a payment of $218.33 to First Financial that represented a pass-through premium payment to an insurance company for credit disability insurance. Moore has alleged that First Family breached the terms of this agreement because a representative of First Family later told her that she did not have *599 disability insurance. This authorizes the favorable inference that First Family either failed to procure for Moore the promised credit disability insurance or failed to forward the premium to the insurance company. Therefore, we reverse the trial court's denial of Moore's right to file such claim.
Judgment reversed.
POPE, P.J., and MIKELL, J., concur.
NOTES
[1]  Gamble v. Diamond "D" Auto Sales, 221 Ga. App. 688(1), 472 S.E.2d 446 (1996).